     Case 7:20-cv-00084 Document 10 Filed on 06/10/20 in TXSD Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

UNITED STATES OF AMERICA          §
                                  §
V.                                §
                                  §                  CASE NO. 7:20-CV-00084
2.433 ACRES OF LAND, MORE OR      §
LESS, SITUATED IN HIDALGO COUNTY, §
STATE OF TEXAS; AND TAX RANCH,    §
LLC; ET AL.,                      §



                      DEFENDANT TAX RANCH, LLC’S
           NOTICE OF APPEARANCE AND DEMAND FOR JURY TRIAL


TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, TAX RANCH, LLC, Defendant in the above-styled and numbered

cause, and respectfully submits its Notice of Appearance and Demand for Jury Trial.

                             NOTICE OF APPEARANCE

      1.     Defendant hereby makes its formal notice of appearance and claim interest

in the real property identified in Schedules “C” and “D” to Plaintiff’s Complaint in

Condemnation, which are attached to this Notice of Appearance as Exhibits 1 and 2.

                             DEMAND FOR JURY TRIAL

      2.     Defendant, pursuant to Federal Rule of Civil Procedure 71.1(h)(1)(B),

makes and files this Demand for Trial by Jury in the above-styled and numbered cause.




                                                                             1|Page
     Case 7:20-cv-00084 Document 10 Filed on 06/10/20 in TXSD Page 2 of 2



                                   Respectfully submitted,

                                   JONES, GALLIGAN, KEY & LOZANO, L.L.P.
                                   2300 W. Pike Blvd., Suite 300
                                   Weslaco, TX 78596
                                   (956) 968-5402
                                   (956) 969-9402 - Fax


                                   By:    _____________________________________
                                           LANCE A. KIRBY
                                           Federal ID Number: 21811
                                           State Bar Number: 00794096
                                           Email: lakirby@jgkl.com

                                   Attorney for Defendant, Tax Ranch, LLC




                              CERTIFICATE OF SERVICE

       I certify that on June 10, 2020, a copy of Defendant Tax Ranch, LLC’s Notice of

Appearance and Demand for Jury Trial was electronically filed using the CM/ECF

system, which will automatically serve a Notice of Filing on the following attorneys:

       Manuel Muniz Lorenzi
       Assistant United States Attorney
       Southern District of Texas
       1701 W. Bus. Highway 83, Suite 600
       McAllen, Texas 78501




                                          ___________________________________
                                          LANCE A. KIRBY




                                                                                 2|Page
